Title: To Benjamin Franklin from Pierre Colomb, with Franklin’s Note for a Reply, 19 July 1782
From: Colomb, Pierre,Franklin, Benjamin
To: Franklin, Benjamin


Monseigneur
Nimes le 19 Juillet 1782
Voila deux ans et demy d’Ecoulés depuis mon depart de l’amerique Septentrionale, sous le congé qui me fut acordé par le Congrés avec la faculté de venir rejoindre mes drapeaux lorsque Les Circonstances me le permetroient, et que ma Santé Epuisée par les fatigues du service penible que J’y avois fait pend’ 3 ans, et de la dure prison que J’y avois soufferte pendant quatre mois de tems par les anglois a Savanah sous le General prevôt ne fut entierement retablie, Je ne dois pas vous laisser ignorer Monseigneur, que pendant ce long Espace de tems, Je ne me suis occupé que du soin de la reparer, mes Medecins et Ceux de la faculté de Montpr [Montpellier] dont je puis vous remetre les certificats ne trouverent d’autre espoir a ma Guerison qui leur parut incertaine que dans le sejour continuel en Suisse dont le Climat plus favorable pût reparer mes forces, en effet J’y ay residé la plus grande partie de Ce tems la, et depuis Quelques mois que J’en suis de retour, Je Jouis de la meilleure santé, et Je ne soupire qu’aprés l’heureux Instant de rejoindre mon Etat et mes drapeaux. C’est dans cette vue que Je prens la Liberté de m’adresser a vous Monseigneur, comme a mon Protecteur, pour m’en faciliter et Indiquer les moyens. L’accueil Gracieux dont vous daignates m’honorer a mon passage a Paris en Janvier 1780. Lors de mon retour de L’amerique Les divers brevets de mon rang de Capne. et ensuitte de Major de dragons, que J’y avois obtenu, et Le Congé du Congrés, que vous avés daigné viser et munir de votre Sceau me permettent desperer votre protection dans ce moment Instant ou Je la reclame Instruit par ces pieces que Je ne puis servir sous les drapeaux Americains pendant la presente Guerre que moyenant mon Echange comme etant jusques la Toujours prisonnier des Anglois Jose vous suplier Monseigneur de me procurer cet Echange, et de hâter par la Le moment de mon depart, et L’employ de mes services que Je brule de Consacrer a l’Illustre Etat que vous representez, Je vous suplie donc d’en hâter le moment et de me fournir les moyens & les secours pour retourner le plutot a mon poste, Puisque mes forces et mes inclinations m’y apellent avec empressement.
Vous voudrés bien me donner pour ce passage une place ou un Employ, Sur Telle fregatte ou tel Batiment destiné pour le Congrés, qui soit a vos ordres, et ou Je Sois apuyé de votre recomandation. J’ose esperer que mon Employ me sera rendu a mon retour, et que Je men aquitteray avec le meme Zele et la meme activitté.
J’ose esperer Monseigneur que vous accederés a la Justice de ma demande, et que vous ne me refuserés pas dans votre reponse (que Je vous suplie de me faire), le secours et l’apuy que Je reclame de votre bienfaisance et de vos vertus, qui brillent avec tant d’Eclat dans l’auguste place que vous occupés, et qui vous rend le protecteur né de tous ceux qui se sont consacrés au Service de votre Illustre Etat, et qui brulent comme moy de s’y distinguer encore. Dans Cet espoir flatteur Jay Lhoneur detre avec le plus profond respect Monseigneur Votre tres humb et trés obeisst Serviteur
Colombmajor de dragons au service des Etats unis

J’ose vous prier de me dire si depuis mon depart come prisonnier mon Employ a eté remply et si mes apointemens ont courru ou ne courront que du moment de mon retour—

 
Endorsed: Answer
That I have no Orders to furnish any Officers the Means of going to America, nor any Money put into my Hands for such Purposes.
  } 
  2

  
That I know nothing of his Exchange, and can do nothing in it such Exchanges being made in America
    }
    1
